[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is a personal injury action alleging negligence. CT Page 4718
On December 16, 1988, the plaintiff (Lamb) was an employee of Michael Schiavone  Sons, Inc. (Schiavone), a scrap metal dealer, which has filed an intervening complaint in this case.
On that day, Lamb was assigned to perform maintenance work on a fragmentation machine (frag) at Schiavone's plant. Lamb testified that he was engaged in lifting a heavy steel grate from the top of the frag in order to be able to perform maintenance and repairs on the interior of the frag. He also testified that he was working on this task together with a man whose name he did not know who was employed by the defendant Thomas Keefe (Keefe). Lamb further testified that Keefe's unnamed employee allowed the grate to slip on Lamb's hand, thereby injuring the hand.
Four witnesses testified on behalf of Keefe; Keefe, two former employees of Keefe and a former employee of Schiavone. Each of them testified that on December 16, 1988, the only Keefe personnel working in the Schiavone plant were Keefe and his two former employees who testified. All four of them testified that neither Keefe nor either of his two former employees worked with Lamb on that day.
The evidence concerning the manner in which the grate in question could be lifted was contradictory, with each of the witnesses called by the defendant testifying that the plaintiff's testimony concerning the procedure employed was far fetched.
The court finds that Lamb has failed to establish by a preponderance of the evidence that the hand injury which he suffered on December 16, 1988 was caused by the negligence of Keefe or an employee of Keefe's. Accordingly, judgment is entered in favor of the defendant on the complaint and on the intervening complaint.
George Levine, Judge